DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 20 are pending
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Parent clam 1 recites a “within a time period since receiving of the sensor data”.  Dependent claim 5 then goes on to recite “within the time period since historical sensor data was received” and also recites “corresponding to the historical game control data received within the time period…”  It is not clear exactly what time period is being referenced as it pertains to the claimed “historical” sensor or control data.  It appears that the “time periods” referred to in claim 5 are the same time period referred to in claim 1, however,  the time periods of claim 5 are actually referring to different time periods related to historical time periods or windows.  Claim 10 is rejected for similar reasoning as claim 5, with respect to the limitation of “the time period since the game state occurred during the past sessions” and the time period claimed in parent claim 8. Clarification is required
5 recites the limitation "the time period since the game state occur" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the time period since the game state occurred during the past sessions " in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The term “about 200 milliseconds” in claim 6 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Applicant is attempting to claim a range in milliseconds. The claim recites “about 200 milliseconds.”  Any number depending on the scale of time or the perspective of a person observing the time period can be viewed as “about” 200 milliseconds. Clarification is needed to accurately determine the bounds of the claimed range.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 6, 8 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolen et al (US 2020/0306632) in view of Forlines et al (US 2015/0134572).
As per claim 1, 8, 15,
predicting, by the computing system, user input to a game controller associated with the player that will cause corresponding game control data to be received by the computing system … (Kolen discloses the prediction of a user input (i.e. interactions) that a game player will make to a game controller) (Kolen 0039, 0042, 0046, 0047, 0074) 

generating a score as output from the trained machine learning model, the score indicative of a probability that a type of user input will be provided to the game controller; (Kolen discloses the generation of a probability (i.e. score) indicating a probability that a type of user input will be provided to the game controller) (Kolen 0054, 0062)
generating, by the computing system, game control data that corresponds to the type of user input based at least in part on the score; providing the game control data as input to the video game; (Kolen disclose the generation of game control data to various prediction models as input to determine what resources or interactions will occur next in the video game) (Kolen 0100, 0103) 
receiving video game data as output from the video game based at least in part on the game control data; and causing, by the computing system, presentation of the video game data on a display. (Kolen discloses the displaying of predicted portions of the video game upon the display) (Kolen 0106)
Kolen fails to disclose specifically:
receiving, by a computing system, sensor data associated with a player of a video game;
…within a time period since the receiving of the sensor data by:
providing the sensor data as input…
In a similar field of endeavor, wherein user input is predicted, Forlines discloses a system for predicting a user input wherein the system comprises a touch screen sensor that receives user input. The system predicts the next touch inputs that a user will perform by means of sensing current and previous input events when the user’s finger is in contact with the touch screen and also hovering above the touch screen within a time period of the touch event. (Forlines 0016).  Using a fast touch sensor the system is able to accurately predict future touch inputs with some degree of accuracy (Forlines 0017).  Forlines also calculates/models the probability of the future touch input, such that the model can 
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kolen in view of Forlines to provide a game system for predicting future inputs wherein the future input is predicted based upon input data that is sensed by a sensor such as by a person making a first contact with a touch screen to provide a touch input and subsequent hovering of the finger above a touch screen (i.e. sensor).  This would allow the system to pre-cache or prepare the game system for predicted future events and lessen the amount of latency between the receiving of player/user inputs, processing them and game or system responding to the received inputs.
As per claim 2, wherein the sensor data comprises raw sensor data generated by one or more physical sensors of the game controller, the raw sensor data comprising at least one of raw gyroscope data, raw accelerometer data, or raw capacitive sensor data. (Combination of Kolen in view of Forlines as applied to claim 1, Forlines 0016 – 0018)
As per claims 3, 9 and 16, wherein the type of user input comprises at least one of: actuation of a particular finger-operated control of the game controller; movement of the game controller in a particular direction; an object hovering over, or contacting, a particular portion of the game controller; or Serial No.: 16/688,833-2- Atty Docket No.: V059-0094USLee& Hayes Atty/Agent: Bradley W. Wagnerthe object pressing upon a portion of the game controller with a particular amount of force. (Combination of Kolen in view of Forlines as applied to claim 1, Forlines 0016 – 0018)
As per claim 4, prior to the predicting, receiving, by the computing system, game state data from the video game; and providing the game state data as additional input to the trained machine learning model in addition to the providing of the sensor data as the input to the trained machine learning model, wherein the score is generated based at least in part on the game state data provided as the additional input to the trained machine learning model. (Kolen discloses event logs that include data indicative of a game state wherein the data pertains to interactions a player or players have previously 
As per claim 5, accessing, by the computing system, historical … data generated during past sessions of the video game or past sessions of a different video game; (Kolen discloses the storage of in a feedback repository that includes a user past performance data) (Kolen 0064, 0065) 
accessing, by the computing system, historical game control data generated within the time period since the historical … data was received; (Kolen disclose that the feedback repository includes the user past interactions when received prior) (Kolen 0064, 0065)
labeling the historical … data with a label that indicates one of multiple types of user input corresponding to the historical game control data received within the time period; and training a machine learning model using the historical … data as training data to obtain the trained machine learning model. (Kolen discloses the labeling (i.e. mapping) between the number of user interactions and the type of user interactions and further includes data pertaining the mapping (i.e. labeling) of the latency between the performance of a given user interaction on a user computing system and the presentation of a response to the given under interaction on the user computing system.  Kolen further discloses the utilization of the latency and the usage data by the prediction modeling system to be further trained and thereby providing improvements to the prediction modeling system) (Kolen 0066) 
Kolen fails to disclose that the data pertains to sensor data.  
In a similar field of endeavor, wherein user input is predicted, Forlines discloses a system for predicting a user input wherein the system comprises a touch screen sensor that receives user input. The system predicts the next touch inputs that a user will perform by means of sensing current and previous input events when the user’s finger is in contact with the touch screen and also hovering above the touch screen within a time period of the touch event. (Forlines 0016).  Using a fast touch sensor the 
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kolen in view of Forlines to provide a game system for predicting future inputs wherein the future input is predicted based upon historical input data that is sensed by a sensor such as by a person making a first contact with a touch screen to provide a touch input and subsequent hovering of the finger above a touch screen (i.e. sensor).  This would allow the system to pre-cache or prepare the game system for predicted future events and lessen the amount of latency between the receiving of player/user inputs, processing them and game or system responding to the received inputs.
As per claim 10  accessing, by the computing system, historical game state data that includes a game state of the video game that occurred during past sessions of the video game; (Kolen discloses the storage of in a feedback repository that includes a user past performance data) (Kolen 0064, 0065) 
accessing, by the computing system, historical game control data generated within the time period since the game state occurred during the past sessions; (Kolen disclose that the feedback repository includes the user past interactions when received prior) (Kolen 0064, 0065)
labeling the historical game state data with a label that indicates one of multiple types of user input corresponding to the historical game control data received within the time period; and training a machine learning model using the historical game state data as training data to obtain the trained machine learning model. (Kolen discloses the labeling (i.e. mapping) between the number of user interactions and the type of user interactions and further includes data pertaining the mapping (i.e. labeling) of the latency between the performance of a given user interaction on a user computing system and the presentation of a response to the given under interaction on the user computing system.  
As per claim 11, Kolen fails to disclose:
receiving, by the computing system, sensor data associated with the player; and 
providing the sensor data as additional input to the trained machine learning model in addition to the providing of the game state data as the input to the trained machine learning model, wherein the score is generated based at least in part on the sensor data provided as the additional input to the trained machine learning model.
In a similar field of endeavor, wherein user input is predicted, Forlines discloses a system for predicting a user input wherein the system comprises a touch screen sensor that receives user input. The system predicts the next touch inputs that a user will perform by means of sensing current and previous input events when the user’s finger is in contact with the touch screen and also hovering above the touch screen within a time period of the touch event. (Forlines 0016).  Using a fast touch sensor the system is able to accurately predict future touch inputs with some degree of accuracy (Forlines 0017).  Forlines also calculates/models the probability of the future touch input, such that the model can predict multiple future events and assign a probability to each of them to indicate the likelihood of their actual occurrence in the future (Forlines 0019)                                                                                            
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kolen in view of Forlines to provide a game system for predicting future inputs wherein the future input is predicted based upon input data that is sensed by a sensor such as by a person making a first contact with a touch screen to provide a touch input and subsequent hovering of the finger above a touch screen (i.e. sensor).  This would allow the system to pre-cache or prepare the game system for predicted 
As per claim 12, wherein the sensor data comprises raw sensor data generated by one or more physical sensors of the game controller, the raw sensor data comprising at least one of raw gyroscope data, raw accelerometer data, or raw capacitive sensor data. (Combination of Kolen in view of Forlines as applied to claim 8, Forlines 0016 – 0018)
As per claim 13, 
prior to the generating of the game control data, accessing data indicating types of user input for which game control data is to be proactively generated on behalf of players to compensate for latency; and determining that the type of user input is one of the types of user input, Serial No.: 16/688,833-5->&:Atty Docket No.: V059-0094USLee& HayesAtty/Agent: Bradley W. Wagnerwherein the generating of the game control data is in response to the determining that the type of user input is one of the types of user input.  (Kolen discloses a model generation system being able to filter out historical data sets according to types of data.  Namely, the model generation system can determine information types such as interaction information (i.e. input type).  This interaction information or types can be filtered for further processing based upon a relevance threshold being satisfied (Kolen 0078).  Kolen further discloses the computer resource adjustment system (Kolen 0081) may apply the generated model (Kolen 0082) during gameplay, and receiving input data that can be applied to the generated prediction models, wherein the input data comprises player interaction data (Kolen 0083).  The input data comprising the player interactions is filtered according to according to type before being provided to the computing resource adjustment system (Kolen 0083) for making predictions of future user interactions (i.e. game control data) likely to be performed by the player (Kolen 0084).
As per claims 14 and 17,
determining that the score satisfies a threshold score associated with the type of user input, the threshold score being one of a plurality of different threshold scores associated with different types of 
As per claim 18, receive actual game control data associated with the player within the time period since the receiving of the sensor data; (Combination of Kolen in view of Forlines as applied to claim 15), determine a prediction error based at least in part on comparing the actual game control data with the game control data. (Kolen discloses the determination of a penalty that is associated with a prediction model, wherein the penalty is representative of how accurate the prediction model is at correctly predicting and providing a correct game interaction versus the game interaction the player actually performed) (Kolen 0098) 
As per claim 19, log the prediction error in a database of logged prediction errors. (Kolen discloses the determination of a penalty that is associated with a prediction model, wherein the penalty is representative of how accurate the prediction model is at correctly predicting and providing a correct game interaction versus the game interaction the player actually performed) (Kolen 0098)
As per claim 20, wherein the sensor data comprises raw sensor data generated by one or more physical sensors of the game controller, the raw sensor data comprising at least one of raw gyroscope data, raw accelerometer data, or raw capacitive sensor data. (Combination of Kolen in view of Forlines as applied to claim 15, Forlines 0016 – 0018)
Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolen et al (US 2020/0306632) in view of Forlines et al (US 2015/0134572) in view of “Minimizing real-time prediction serving latency in machine learning” (hereinafter “Google Cloud”), posted 2/14/2019.
As per claims 6 and 7, 
wherein the sensor data is received over a computer network from a first client machine, and wherein the causing the presentation of the video game data on the display comprises sending the 
Kolen fails to disclose specifically the following: 
“wherein the time period is within a range of about 1 millisecond to about 200 milliseconds” [claim 6];  
“Atty/Agent: Bradley W. Wagnermeasuring a latency of the computer network to obtain a measured latency value; determining the time period based at least in part on the measured latency value; and selecting the trained machine learning model from multiple trained machine learning models based at least in part on the time period.” [claim 7]
However, Google Cloud discloses the determination of a latency associated with a machine learning prediction model that is also associated with a network and wherein a threshold time period of the prediction latency is determine such as 200 milliseconds and any model that does not meet that threshold value that is set is not accepted and utilized.
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kolen in view of Forlines in view of Google Cloud wherein the machine learning model selected to be used is based upon a measure latency when compared to a threshold.  This would allow the system to be more effective by selecting the quickest prediction model thereby minimizing the delays associated with the determination of predicted inputs to the game system.
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/16/21, with respect to the rejection(s) of claim(s) 1 - 20 under 35 U.S.C 102(a)(2) as being anticipated by Lake-Schaal have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kolen et al (US 2020/0306632) in view of Forlines et al (US .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715